Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 30, 2021

                                      No. 04-20-00475-CV

                                        Richard LARES,
                                           Appellant

                                                v.

                                      Martha C. MUNIZ,
                                           Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2006-CI-15663
                           Honorable Laura Salinas, Judge Presiding

                                           ORDER
        In accordance with this court’s opinion of this date, this appeal is DISMISSED for want of
jurisdiction.

       It is so ORDERED on June 30, 2021.


                                                 _________________________________
                                                 Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of June, 2021.

                                                 _____________________________
                                                 Michael A. Cruz, Clerk of Court